Citation Nr: 1614110	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  11-21 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depressive disorder, and psychotic disorder, as secondary to service-connected disabilities.

2.  Entitlement to service connection for a right knee disability, as secondary to the service-connected left knee disability.

3.  Entitlement to an initial rating greater than 10 percent for a left knee disability for the period from October 8, 2008 through March 22, 2011, and for the period beginning July 1, 2011.

4.  Entitlement to an initial rating greater than 10 percent for tinnitus.

5.  Whether the rating reduction of the service-connected hearing loss disability from 50 percent disabling to 20 percent disabling was proper.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Holtz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his spouse testified at an October 2015 Board hearing.  A transcript is of record.  

The issue of entitlement to service connection for traumatic brain injury has been raised by the record in the statement in support of claim received on November 13, 2008, in which the Veteran identified being struck on the head in service with a flag pole, which resulted in bleeding from the head, being knocked out, and experiencing dizziness; he has continued to assert symptoms of dizziness to the present.  That claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a psychiatric disability, entitlement to service connection for a right knee disability, entitlement to an increased rating for the left knee on an extraschedular basis, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  During the period on appeal, the Veteran's left knee flexion has not been limited to 30 degrees or less.

2.  For the period from the date of claim through November 22, 2009, the Veteran's left knee extension was limited to 10 degrees; beginning November 23, 2009, the Veteran's extension of the left knee was no longer limited to 10 degrees.

3.  For the period prior to March 23, 2011, the Veteran's torn meniscus resulted in pain, effusion, and locking.

4.  For the period beginning July 1, 2011, the Veteran's repaired meniscus continued to result in weakness, pain, and reduced mobility. 

5.  At the time of the effective date of reduction, in June 2010, the 50 percent disability rating for the service-connected bilateral hearing loss had been in effect for less than five years.

6. The November 2009 VA examination showed that the Veteran's hearing loss disability had improved was less full and complete than the June 2009 audiological examination upon which the reduction to a 20 percent rating was based.

7.  At the October 2015 Board hearing, the Veteran indicated that he desired to withdraw his appeal of the issue of entitlement to an initial rating greater than 10 percent for tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 percent for limitation of flexion of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5260 (2015).

2.  The criteria for an initial rating of 10 percent, but no higher, for limitation of extension of the left knee, for the period prior to November 23, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5261 (2015).

3.  The criteria for an initial rating of 20 percent, but no higher, for dislocated semilunar cartilage, for the period prior to March 23, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5258 (2015).

4.  The criteria for a rating of 10 percent, but no higher, for the removal of semilunar cartilage with symptomatic residuals, for the period beginning July 1, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5259 (2015).

5.  The criteria for the restoration of the rating for bilateral hearing loss to 50 percent have been met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 3.105, 3.344, 4.85 (2015).

6.  The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to the issue of entitlement to an initial rating greater than 10 percent for tinnitus, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although the Board is unable to adjudicate all of the issues currently presented in the appeal, it is able to address the claim for an increased rating for the left knee disability, and the appeal of the reduction of the rating for the Veteran's hearing loss disability.  Further, the Veteran has withdrawn his appeal with respect to the rating assigned for his tinnitus disability.

I. Increased Rating for the Left Knee

The Veteran is rated at 10 percent disabled for his left knee from October 8, 2008.  For the period from March 23, 2011 through June 30, 2011, he is assigned a 100 percent rating based on surgery, under 38 C.F.R. § 4.30.  The Board will only consider the increased rating appeal for the period during which he is currently assigned a 10 percent rating.  

	a. VCAA Compliance

Initially, the Board notes that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015) (hereinafter, "VCAA").  There is no suggestion in the record that VA has failed to comply with the requisites of these duties.

In March 2010, VA provided notice to the Veteran that adequately explained the elements necessary to substantiate his increased rating claim and described the type of evidence needed, which he acknowledged in writing that same month.  

VA has obtained the Veteran's VA treatment records, as well as records of treatment from private medical providers.  VA has also provided multiple adequate examinations to determine the current severity of the disability.  The Veteran has not suggested any inadequacies in the assistance VA provided, and review of the record reveals none.  As such, all necessary development has been accomplished, and no further assistance to the appellant is required.  38 C.F.R. § 3.159(c); Bernard v. Brown, 4 Vet. App. 384 (1993).  

Finally, the Board notes that the October 2015 Board hearing focused on the elements necessary to substantiate the increased rating claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  Consistent with Bryant v. Shinseki, 23 Vet. App. 488, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

	b. Increased Rating Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by applying the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Where service connection has been granted and the assignment of an initial evaluation is disputed, staged ratings may be assigned.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7; see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The left knee disability is currently assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5260, for the periods on appeal.  Considering the facts presented in the Veteran's appeal, the Board has considered possible knee disability ratings based on loss of motion, instability, and meniscal symptomatology.  

At no time during the period on appeal has the Veteran demonstrated such symptomatology that a higher rating is warranted for loss of knee flexion under Diagnostic Code 5260.  For such ratings, there must be evidence of limitation of flexion to 30 degrees or less.  The evidence demonstrates that the Veteran has had between 120 degrees and 140 degrees of flexion throughout the period on appeal (see June 2009 examination (flexion to 130 degrees, with pain beginning at 80 degrees); November 2009 VA examination (flexion to 120 degrees, with pain on repetitive motion at 110 degrees); April 2010 VA examination (flexion to 120 degrees, with pain on repetitive motion at 110 degrees); February 2011 treatment notes (two notes created on February 16, 2011, one indicating restricted left knee range of motion, the other indicating "left knee [range of motion] full"); March 2012 VA examination (flexion to 140 degrees).  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A separate rating is warranted for the period of October 8, 2008 (the date of claim) through November 22, 2009, based on limitation of extension.  The first examination provided following the Veteran's claim occurred in June 2009.  At that time, the Veteran was noted to have extension limited to 10 degrees.  On the ensuing November 2009 examination, and on all subsequent examinations, full extension was observed, except for a February 2011 left knee surgery consult, in which extension was noted to be limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees under Diagnostic Code 5261.  Only upon a showing of limitation to 15 degrees would a higher, 20 percent rating be warranted; there is no evidence of record of such limitation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

A separate rating for the Veteran's meniscus-related symptomatology is also warranted, as the symptomatology caused by the Veteran's torn meniscus (semilunar cartilage) is separate and distinct from his lost range of motion.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Specifically, the Board notes that the February 2011 surgery consult indicated that the Veteran's symptoms from his osteoarthritis (currently compensated under Diagnostic Code 5260 as "left knee osteoarthritic changes") were separate from his symptoms that were due to his meniscal pathology.  

A November 2009 MRI report indicates that the Veteran had a tear involving the inner free margin of the body of the meniscus, and a separate "complex tear of the body of the medial meniscus extending in to the body of the meniscus along with degenerative changes."  See August 2010 Medical Treatment Record - Government Facility, at 8.  The Veteran ultimately had surgery on his meniscus in March 2011.  A February 2011 surgery consult, see February 2011 Medical Treatment Record - Government Facility, at 3, indicated that the Veteran necessitated a knee brace for his left knee and a cane in his right hand, and walked with a limp.  The March 2011 meniscal surgery report noted additional findings of crepitation and effusion.  

Based on the evidence of meniscal symptomatology, the Board finds that, for the period prior to March 22, 2011, a 20 percent rating is warranted for dislocated semilunar cartilage productive of effusion.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Following the removal of the torn semilunar cartilage, the evidence indicates that the Veteran continued to necessitate a brace and a cane or a walker.  See October 2015 Board Hearing Transcript (T.) at 13, 16.  He has difficulty walking more than 10 to 15 feet at a time, and his knee locks.  See T. at 15.  The evidence thus demonstrates that, though the meniscus was debrided and repaired during March 2011 surgery, it continues to be symptomatic.  As such, a 10 percent rating under Diagnostic Code 5259 (which provides ratings based on "[c]artilage, semilunar, removal of, symptomatic") is warranted beginning July 1, 2011, the day after the temporary total rating based on convalescence under 38 C.F.R. § 4.30 ended.

The Board notes that the Veteran has complained of falling due to his knee symptomatology.  See T. at 14.  The Board has considered whether a separate rating should be granted based on instability of the knee under Diagnostic Code 5257, but finds that such a rating is not warranted.  Review of all VA examinations and treatment reports associated with the left knee, including the March 2011 surgery report for the meniscus during which the knee ligaments were physically examined, fail to document any objective symptoms of instability.  To the extent that the Veteran has fallen due to knee symptomatology, such as loss of strength, the Board finds that this symptom is adequately addressed by the ratings already provided.  For the period prior to surgery, Diagnostic Code 5258 addresses locking and pain, 5260 addresses loss of flexion, and 5261 addresses loss of extension, all of which could contribute to falling.  Post-surgery, the loss of flexion continues to be addressed under 5260, while other symptoms are addressed more generally under 5259, which recognizes that the knee will remain symptomatic following necessary removal of semilunar tissue.  Further, the Veteran's wife indicated at the October 2015 hearing that the Veteran's surgery (which addressed the meniscus symptoms) was intended, in part, to address his knee issues that resulted in falling.

As such, the Board finds that the left knee symptomatology is fully addressed by the ratings provided (though the Board must also note that, per Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014), extraschedular adjudication requires consideration of all service-connected disabilities, a task which the Board is unable to accomplish where the overall rating picture is not clear; as such, the issue of extraschedular consideration is addressed in the remand section).  In summary, for the period prior to March 23, 2011, the Veteran is assigned a 10 percent rating under Diagnostic Code 5260, a 20 percent rating under Diagnostic Code 5258, and, for the period of October 8, 2008 through November 22, 2009, a 10 percent rating under Diagnostic Code 5261 for loss of extension.  Beginning July 1, 2011, the Veteran's 10 percent rating for loss of flexion continues, and he is assigned a separate 10 percent rating under Diagnostic Code 5259.  

II. Propriety of the Rating Reduction for the Hearing Loss Disability

The Veteran was initially assigned a 50 percent rating for his hearing loss disability based on the results of a June 2009 audiological examination.  That disability rating was thereafter reduced to 20 percent, after a VA examination in November 2009 documented improvement in hearing thresholds.  The Veteran asserts that the reduction was not proper, because his hearing loss disability had not improved.

The circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  

Initially, the Board notes that the Veteran's pre-reduction disability evaluation was in effect less than five years at the time of the rating reduction.  Therefore, the provisions of 38 C.F.R. § 3.344(a), which set forth regulatory requirements for evaluations in effect for five or more years, are not for application.  See 38 C.F.R. § 3.344(c).  Section 3.344(c) provides that, for disabilities which have not become stabilized and are likely to improve, reexaminations disclosing improvement in these disabilities will warrant a reduction in rating.

The United States Court of Veterans Appeals (Court), in Brown v. Brown, 5 Vet. App. 413 (1993), interpreted the provisions of 38 C.F.R. § 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Material improvement cannot be shown without a comparison of the previous and current condition.  In addition, once material improvement is found, the VA must further consider the circumstances under which the improvement occurred.  Tucker v. Derwinski, 2 Vet. App. 201, 203 (1992).  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide that in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement in a disability has actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421.

	a. Procedural Compliance, including the VCAA

The Veteran has not asserted that the procedural requirements for reductions have not been followed, and there is nothing in the record to suggest that the RO failed to comply with them.  He was provided proper notice of the reduction in December 2009.  The letter informed him of the reasons and bases for the proposed reduction and the type of information or evidence he could submit in response.  He was also informed of his rights to a personal hearing and representation and that unless additional evidence was received within 60 days, his hearing loss evaluation would be reduced. Therefore, the Board finds that the RO also complied with the additional notification requirements set forth in 38 C.F.R. § 3.105(e).

The Veteran did request a hearing, but did so more than 30 days after the December 2009 letter.  As such, the hearing request did not delay the implementation of the reduction.  See 38 C.F.R. § 3.105(i).  That hearing was provided to him in March 2011, and a transcript is included in the record.  The RO has provided multiple audiological examinations, which present a clear picture of the Veteran's hearing loss disability, which are also of record.  The Veteran has not identified any relevant evidence that is not of record, and the Board finds that no further development is needed to adjudicate the appeal.

	b. Propriety of the Reduction

The Veteran's contention is that his hearing ability was not actually improved at the time of the November 2009 examination.  He testified at his Board hearing that he continues to experience significant hearing loss, and the undersigned notes that he had difficulty hearing the discussion during the Board hearing itself.  Multiple lay statements from family members support that contention.  

During the initial audiological examination, which occurred in June 2009, the audiologist made the following findings for decibel loss:


HERTZ

1000
2000
3000
4000
AVERAGE
RIGHT
50
70
80
80
70
LEFT
50
60
75
80
66.25

The Veteran's CNC speech discrimination scores were 48 percent in the right ear, and 58 percent in the left ear.  The RO assigned the initial rating based on the June 2009 examination results.  Based on the June 2009 results, a numeric designation of "VII" was assigned for the level of hearing loss in each ear under Table VI.**  According to Table VII, when each ear is assigned an "VIII," a 50 percent rating is warranted.  

**Under 38 C.F.R. § 4.85, numeric designations are assigned based on a chart contained within the regulation which addresses the puretone threshold averages for each ear, as well as the speech discrimination scores; a second chart provides the appropriate rating based on the numeric designations.  

The reduction occurred following a second examination, which took place in November 2009.  That examination produced the following findings:


HERTZ

1000
2000
3000
4000
AVERAGE
RIGHT
35
60
75
80
62.5
LEFT
30
60
75
75
60

The Veteran's CNC speech discrimination scores were 60 percent in the right ear, and 68 percent in the left ear.  These findings result in a "VI" designation for the right ear, and a "V" designation for the left ear.  Under Table VII, a "VI" and a "V" combine to warrant a 20 percent rating.  

In any reduction case, however, it is imperative that the second examination be as "full and complete than [that] on which payments were authorized" to support the reduction of benefits.  The Board notes that it is the Veteran's contention that he was wearing hearing aids at the time of the November 2009 examination.  See T. at 8; see also May 2010 audiological examination report, at 3.  If true, the failure on the part of the VA examiner to require the Veteran to remove his hearing aids would be in contravention of 38 C.F.R. § 4.85, and thus would make the second examination less full and complete than the June 2009 examination upon which the payments were authorized.

There is a presumption of regularity that public officers perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381 (2005).  Under the presumption of regularity in the administrative process, the Board is entitled to assume the adequacy of VA examinations and opinions absent specific evidence to the contrary.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  The Board must weigh this presumption of regularity against the Veteran's contentions, which he presented credibly at his hearing, as well as in the record shortly after being notified of the reduction (see May 2010 examination report).  

Section 3.344 provides that "[i]t is essential that the entire record of examinations . . . be reviewed to ascertain whether the recent examination is full and complete."  As such, the Board has considered the November 2009 examination in light of the other audiological examinations of record, to determine whether the November 2009 results are consistent, and thus reliable.

There is one audiological evaluation completed prior to the June 2009 examination report upon which the 50 percent rating was based; that evaluation occurred in April 2008, with the following results.  


HERTZ

1000
2000
3000
4000
AVERAGE
RIGHT
25
55
80
75
58.75
LEFT
25
55
75
70
58.75

The Veteran's CNC speech discrimination scores were 76 percent on the right, and 68 percent on the left.  Applying 38 C.F.R. § 4.85 to these results produces a "IV" and a "V".  Those results would warrant only a 10 percent rating.

As noted above, the June 2009 examination produced results that warranted a 50 percent rating, followed by the November 2009 report that was the basis for the reduction to 20 percent.  The following audiological examinations occurred after the November 2009 evaluation:

	May 2010


HERTZ

1000
2000
3000
4000
AVERAGE
RIGHT
25
55
75
80
58.75
LEFT
35
60
75
75
61.25

The Veteran's CNC speech discrimination scores were 56 percent bilaterally.  Applying 38 C.F.R. § 4.85 to these results produces a "VII" for each ear.  Those results would warrant a 40 percent rating.

In the May 2010 examination report, the examiner noted the following:

Veteran presents with behaviors consistent with non-organic hearing loss such as saying "say again" constantly throughout case history not answering questions and just staring when asked to remove his hearing aids patient said "say again" and then removed his hearing aids WITHOUT being re-instructed, veteran was able to hear and follow directions through talk forward at levels below conversational level (below 60dB HL) and after exam veteran was able to carry a conversation with his C&P Audiologist without any problems outside in the waiting area without saying "say again?"

The May 2010 examiner also acknowledged that the Veteran reported that his November 2009 examination was conducted with hearing aids in place, and noted that the May 2010 examination was conducted without hearing aids. 

With respect to these results, despite the fact that the audiologist called into question the Veteran's effort during the examination, she provided the results of the examination for rating purposes, and the Board does not find sufficient evidence of malfeasance by the Veteran that the results should be discounted.

	May 2011


HERTZ

1000
2000
3000
4000
AVERAGE
RIGHT
45
60
80
90
68.75
LEFT
45
65
85
100
73.75

The Veteran's CNC speech discrimination score for the right ear was 52 percent.  The audiologist noted that the left ear discrimination score was too unreliable for scoring.  The clinician further explained that, for the left ear, only the puretones should be used for rating purposes.  Applying 38 C.F.R. § 4.85, the hearing examination results in a VIII for the right ear, and a VI for the left ear (left ear based on Table VIa).  Those results would warrant a 40 percent rating.

Reviewing the contemporaneous audiological examination reports together, it is evident to the Board that beginning with the June 2009 examination, the Veteran's audiometric examination results would have warranted, at the least, a 40 percent rating, with the lone exception of the November 2009 report.  The fact that his November 2009 examination produced results that were significantly better than the remaining test results lends further credibility to his assertion that he kept his hearing aids in place during the examination.  

Based on the credible evidence that the November 2009 examination was conducted while the Veteran wore his hearing aids, the Board cannot find that the examination conducted was as "full and complete" as the June 2009 examination.  As such, reduction based upon that examination is improper.

III. Tinnitus

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In October 2015, the Veteran confirmed on the record during his Travel Board hearing that he no longer wished to pursue his appeal for a rating in excess of 10 percent for tinnitus.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue and it is dismissed without prejudice.



ORDER

Entitlement to a rating in excess of 10 percent based on limited flexion for the period of October 8, 2008 through March 22, 2011, and for the period beginning July 1, 2011, is denied.

Entitlement to a 10 percent rating for limited extension for the period of October 8, 2008 through November 22, 2009, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a 20 percent rating for dislocated semilunar cartilage for the period of October 8, 2008, through March 22, 2011, is granted subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a 10 percent rating for post-surgical residuals of the removal of symptomatic semilunar cartilage for the period beginning July 1, 2011, is granted subject to the laws and regulations governing the payment of monetary benefits.

Restoration of a 50 percent rating for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits.  

The appeal for an initial rating greater than 10 percent for tinnitus is dismissed.
 

REMAND

The psychiatric disability appeal must be remanded to obtain a new opinion addressing whether the disability is aggravated due to the Veteran's service-connected disabilities, as the November 2012 opinion provides no rationale as to why his disabilities are not "considered of sufficient severity to be a contributory to his mental disorders."  The new opinion is especially warranted in light of the October 2015 private medical opinion provided by the Veteran, that his major depression and anxiety are a direct result of "chronic pain" from "multiple areas."  

Further, as noted in the Introduction, the Veteran's November 2008 claim, properly construed, includes a claim for traumatic brain injury (TBI).  His claim for service connection for a psychiatric disorder is inextricably intertwined with that unadjudicated claim, as well as the remanded issue of entitlement to service connection for a right knee disability (psychiatric disability claimed as due, in part, to pain from service-connected disabilities), and must be remanded.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 

The Veteran's appeal for service connection for a right knee disability also must be remanded for a new opinion.  Although the March 2012 examination report acknowledges that arthritis of one knee can cause an abnormal gait, the examiner failed to address the effect of that altered gait on the Veteran's right knee disability.  The Board further notes that a May 2011 treatment note indicates that "right knee arthralgia [is] most likely secondary to overuse injuries due to chronic left knee limitations."  See Medical Treatment Record - Government Facility (May 16, 2011) at 23.

Finally, the Board also observes that, because questions remain as to which disabilities claimed warrant service connection, the Board is unable to determine whether the combined effect that his disabilities had are adequately addressed by his disability rating.  See Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (holding that the "plain language of § 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple disabilities").  In short, the current picture with respect to the extraschedular question is beyond murky.  As such, the Board is unable to address at this time the question of whether the Veteran's disability picture resulted in marked interference with employment such that an extraschedular rating might be warranted.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to address the nature and etiology of any current psychiatric disability, to include anxiety, depressive disorder, and psychotic disorder.  The entire claims file (i.e., records contained in Virtual VA and VBMS) should be made available to, and be reviewed by, the examiner prior to conducting an examination of the Veteran and performing any necessary testing.  The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any psychiatric disorder is caused by, or aggravated (i.e., worsened beyond the normal course of the disorder) by his service-connected disabilities.  A comprehensive rationale must be provided for all opinions rendered.

2.  Schedule the Veteran for a VA joints examination to address the nature and etiology of any current right knee disability.  The entire claims file (i.e., records contained in Virtual VA and VBMS) should be made available to, and be reviewed by, the examiner prior to conducting an examination of the Veteran and performing any necessary testing.  The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any right knee disability is caused by, or aggravated (i.e., worsened beyond the normal course of the disorder) by his service-connected left-knee disability.  A comprehensive rationale must be provided for all opinions rendered.

3.  After completion of the foregoing, schedule the Veteran for a Social and Industrial Survey with respect to all of his service-connected disabilities and ensure that the Veteran is notified of the date and time of the Social and Industrial Survey at his most recent address of record.  The entire claims file (i.e., including the Veteran's VBMS eFolder and any relevant medical records in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the social worker in conjunction with this request.

A complete employment history of the Veteran should be obtained, inclusive of the last date of full-time and/or part-time employment.  An assessment of the Veteran's day-to-day functioning should be made.

The social worker is requested to opine on the types of limitations the Veteran's service-connected disabilities alone, and without consideration of his age or nonservice-connected disabilities, have on his ability to secure or follow a substantially gainful occupation.  The social worker is requested to discuss the type or types of employment in which the Veteran would be capable of engaging, given his skill set and educational background.

A report of the opinion should be prepared and associated with the Veteran's VA claims file.  A comprehensive rationale must be provided for all opinions rendered.  

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If the benefits sought remain denied the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


